Exhibit BAYTEX ENERGY TRUST Annual and Special Meeting of Unitholders held on May 20, 2009 Report of Voting Results pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations This report sets forth a brief description of each matter which was voted upon at the Annual and Special Meeting of holders of trust units of Baytex Energy Trust (the "Trust") held on May 20, 2009 (the "Meeting") and the outcome of the vote.A detailed description of the business of the Meeting is contained in the Information Circular – Proxy Statement of the Trust dated April 16, 2009 (the "Information Circular"). An aggregate of 49,911,802 trust units of the Trust (being 50.7% of the trust units eligible to be voted at the Meeting) were represented at the Meeting. The vote on each matter was conducted by way of show of hands, except for matters 2, 5 and 6 on which the votes were conducted by ballot.The manner in which the proxies were voted or ballots cast, as applicable, in respect of each matter is set out below. 1. Ordinary resolution to approve fixing the number of directors of Baytex Energy Ltd. ("Baytex") to be elected at the Meeting at eight. Votes For Votes Against # % # % 49,576,809 99.4 295,354 0.6 2. Ordinary resolution to approve the selection of the following eight nominees to serve as directors of Baytex for the ensuing year, or until their successors are duly elected or appointed, as described in the Information Circular. Votes For Votes Withheld Name of Nominee # % # % John A. Brussa 34,016,252 68.2 15,894,550 31.8 Raymond T. Chan 38,434,946 77.0 11,475,856 23.0 Edward Chwyl 49,165,915 98.5 744,887 1.5 Naveen Dargan 49,149,312 98.5 761,490 1.5 R.E.T. (Rusty) Goepel 47,513,502 95.2 2,397,300 4.8 Anthony W. Marino 38,289,058 76.7 11,621,744 23.3 Gregory K. Melchin 46,812,503 93.8 3,098,299 6.2 Dale O. Shwed 40,025,090 80.2 9,885,712 19.8 2 3. Ordinary resolution to approve the appointment of Deloitte & Touche LLP, Chartered Accountants, as auditors of the Trust for the ensuing year and to authorize the directors of Baytex to fix their remuneration. Votes For Votes Withheld # % # % 49,481,497 99.2 390,666 0.8 4. Ordinary resolution to approve the re-appointment of Valiant Trust Company as trustee of the Trust for a three-year term. Votes For Votes Against # % # % 49,441,971 99.1 430,192 0.9 5. Ordinary resolution to approve the ratification of grants made under trust unit rights incentive plan of the Trust (the "Incentive Plan") during the period from May 11, 2008 to March 31, 2009, as set out in the Information
